Citation Nr: 1516134	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  14-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected helicobacter pylori with gastritis, duodenitis, and lactose intolerance. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from July 1958 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Manila, the Republic of the Philippines, that granted service connection for helicobacter pylori with gastritis, duodenitis, and lactose intolerance, and assigned an initial 10 percent disability rating, effective as of  January 24, 2012, the date of the Veteran's claim.  The Veteran timely disagreed with the assigned initial disability rating and perfected a substantive appeal.

The Board notes that the Veteran had initially filed a notice of disagreement as to the June 2013 denial of entitlement to special monthly compensation based on aid and attendance/housebound benefits.  However, the Veteran did not perfect a substantive appeal as to this issue, therefore, it is not on appeal before the Board.

In January 2015, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During the January 2015 hearing, the Veteran indicated that he had been receiving ongoing treatment from a private medical care provider (Dr. Loubog) for increased symptoms associated with his service-connected helicobacter pylori with gastritis, duodenitis, and lactose intolerance.  Specifically, he indicated that the dosage of the prescription medication had been doubled in strength as a result of an increase in the severity of his disability.  He also described a 10 pound weight loss over the course of the preceding year.  A review of the Veteran's claims file reveals that the identified treatment records have not been obtained.  As such, on remand, an effort must be undertaken to obtain the identified private treatment records.

Additionally, in light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination of his service-connected gastrointestinal disability should be conducted.  When a claimant alleges that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated or evaluated him for his service-connected helicobacter pylori with gastritis, duodenitis, and lactose intolerance.  Records not previously obtained should be sought, including records from those care provider identified by the Veteran during his January 2015 hearing (Dr. Loubog).  This shall also include updated treatment records from VA. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination to determine the precise nature and severity of his service-connected helicobacter pylori with gastritis, duodenitis, and lactose intolerance.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner. All studies deemed appropriate by the examiner shall be performed, and all findings reported in detail.

The examiner must describe in detail all current symptoms of the Veteran's gastrointestinal disability.  

The examiner should include a description as to whether the Veteran's disability is manifested by an ulcer that is (a) mild; with recurring symptoms once or twice yearly; (b) moderate; with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations; (c) moderately severe, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; or (d) severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 

The examiner should also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the gastrointestinal disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




